WILLIAMS, Circuit Judge,
concurring:
While I concur in the rationale of Part III of the Majority opinion, I write separately to explain why I concur only in the judgment rendered as to Part II. In Ratzlaf v. United States, 510 U.S. 135, 136-38, 114 S.Ct. 655, 657, 126 L.Ed.2d 615 (1994), the Supreme Court held that structuring alone is insufficient to prove that a defendant knew structuring violated the law. Here, like in Rat-zlaf, there is evidence of structuring and nothing more. Because there is insufficient evidence to infer that Ahmad and Ahmed had knowledge that their structuring violated the law, their convictions for structuring must be reversed. That having been said, the Majority’s discussion on pages 56-59 of Part II. A is unnecessary dicta. In particular, the Majority suggests a reading of two other circuit cases interpreting Ratzlaf in such a way as to make them inconsistent with the reasoning of yet two other circuits. The Majority then appears to select a “correct” application of Ratzlaf: “the conduct that provides this inference [of a defendant’s knowledge that structuring violates the law] cannot consist simply of the act of structuring itself,” Majority Op. at 58, despite its having recognized that “[w]e need not here determine if evidence of elaborate efforts to conceal structuring is probative of knowledge that structuring violates the law because, even if it is, there is no evidence that Ahmad and Ahmed made such efforts to conceal their structuring activity.” Majority Op. at 56-57. I cannot ascribe to that dicta when the Supreme Court has provided all we need to decide this case in Ratzlaf.
As to Part II.B, I agree that Ahmad’s conviction for making a false statement to the FDIC must be reversed. To prove a violation of § 1001, the Government must establish that “the false statement or concealed fact was material to a matter within the jurisdiction of the [FDIC].” United States v. Arch Trading Co., 987 F.2d 1087, 1095 (4th Cir.1993). At trial, the Government failed to introduce any evidence as to how the alleged false statements were material to a matter within the jurisdiction of the FDIC. Whether or not giving a bank a false name and social security number constitutes a “material” statement as set forth in § 1829b(a)(l), we simply cannot gloss over the Government’s failure to provide any supporting evidence as to the materiality of any statement alleged to violate 18 U.S.C. § 1001.